Citation Nr: 0945326	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-06 255	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for asthma to include 
as secondary to allergies.

3.  Entitlement to service connection for hereditary 
angioedema to include as secondary to allergies.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1980 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that 
since this rating decision, the Veteran's claim has been 
transferred to the New York, New York, Regional Office for 
all additional development.  

The Veteran was scheduled for a September 2009 travel board 
hearing at the RO in New York.  However, he failed to report 
for the hearing.  Thus, his request for a hearing before a 
member of the Board is considered withdrawn.  38 C.F.R. 
§ 20.704 (2009).  

FINDINGS OF FACT

1.  The probative medical evidence has shown that the 
Veteran's allergies are of an acute, rather than a chronic, 
nature.

2.  Asthma is not shown to be present in service and is not 
etiologically related to service.

3.  Hereditary angioedema is not shown to be present in 
service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
allergies have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.380 (2009).

2.  The criteria for a grant of service connection for asthma 
have not been met, and service connection may not be granted 
on a secondary basis. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 
3.380  (2009).

3.  The criteria for a grant of service connection for 
hereditary angioedema have not been met, and service 
connection may not be granted on a secondary basis.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310, 3.380 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) defines VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this appeal, in a September 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the Veteran's claims 
for allergies, asthma and hereditary angioedema, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations.  The November 2006 rating decision 
reflects the initial adjudication of the claim after issuance 
of this letter.  Hence, the September 2006 letter-which 
meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing 
of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran.  The Board also finds 
that no additional RO action to further develop the record is 
warranted. 

The Board notes that the Veteran has not been afforded a VA 
examination to determine the nature and etiology of his 
claimed allergies, asthma or angioedema.  However, a VA 
examination or opinion is deemed necessary only if the 
evidence of record (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the Veteran 
suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the Veteran's service or other service-
connected disability, and (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the 
requirement to examine the Veteran is not triggered as the 
evidence of record does not meet these initial evidentiary 
thresholds. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.380, diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be disposed 
of routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

A Veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service and was not aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in examination reports are to 
be considered as noted, and history recorded at an 
examination does not constitute a notation of such condition.  
38 C.F.R. § 3.304(b)

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

A.  Allergies 

Service treatment records include a January 1980 report of 
medical examination which is silent as to any abnormalities 
of the nose or sinuses.  The Veteran's accompanying January 
1980 report of medical history noted no signs of present or 
previous ear, nose or throat trouble or hay fever.  An in-
service treatment report from the US Air force Hospital in 
McConnell Air Force Base noted that the Veteran presented 
with complaints of head congestion which the Veteran stated 
had lasted for five days.  A diagnosis of rhinitis was 
provided.  The Veteran's May 1981 separation examination 
noted no abnormalities of the Veteran's nose or sinuses but 
noted that the Veteran had frequent colds and a frequently 
running nose due to hay fever which was controlled with 
Allerest tablets.  The Veteran's May 1981 report of medical 
history for separation from service showed that the Veteran 
stated that his health was good and that he took Allerest for 
his hay fever.

The Veteran's post-service treatment records first show a 
diagnosis of seasonal rhinitis in August 1995 treatment 
records from the Washington, DC, VA medical center 
(Washington VAMC).  Additional August 1995 records noted that 
the Veteran had a longstanding ragweed allergy in the summer.  
Washington VAMC treatment notes dated in April 1996 reported 
that the Veteran complained of daily headaches which he 
believed to be associated with a possible pollen allergy.  
Private treatment records from Bassett Healthcare dated in 
January 2001 note that the Veteran had spring and summer hay 
fever symptoms and seasonal allergic rhinoconjunctivitis due 
to pollen and/or mold.

August 2005 Washington VAMC treatment notes show that the 
Veteran was put on medication for his rhinitis and that he 
would be given a clinic appointment in the following year to 
consider the possibility of desensitization.  Treatment notes 
from the New York VA medical center (New York VAMC) walk-in 
clinic dated in February 2006 noted the Veteran's complaints 
of feeling as if he had a cold that would not go away.  
Rhinorrhea, sneezing, sinus headaches and sinus pressure were 
noted.  The Veteran was prescribed Nasalide for his runny 
nose.  Allergy outpatient consult notes from the West Los 
Angeles VA medical center (West LA VAMC) dated in June 2006 
noted that the Veteran reported symptoms of rhinorrhea 
especially during the late summer and early fall when, he 
reported, his symptoms could occur daily.  

Private treatment notes dated in June 2007 from Lincoln 
Medical and Mental Health Center (Lincoln Medical) noted an 
assessment of allergic rhinitis for which the Veteran was to 
continue taking Singular and Claritin.  Additional Lincoln 
Medical treatment notes dated in June 2007 noted a diagnosis 
of allergic rhinitis, cause unspecified.  These notes further 
contained allergy profiles which found, in part, that the 
Veteran's allergy test for giant ragweed was strongly 
positive.

The pertinent inquiry is whether a chronic condition was 
incurred in or aggravated by the Veteran's service in the 
military.  Although the Veteran was treated for his allergies 
in service, it is clear from the medical records that the 
Veteran's condition is acute and, further, there is no 
evidence that shows any aggravation to a pre-existing 
condition or any relation between the Veteran's service and 
his allergies.  

The Veteran's post-service treatment records noted diagnoses 
of hay fever and rhinitis, however, many of these treatment 
notes also report that the Veteran's symptoms appeared as a 
result of the time of year.  Specifically, August 1995 
Washington VAMC treatment notes stated that the Veteran had a 
longstanding ragweed allergy in the summer and treatment 
notes from Bassett Healthcare noted in January 2001 that the 
Veteran's hay fever symptoms occurred in the spring and 
summer.

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases.  38 C.F.R. § 3.380.  Such acute 
diseases cannot be service connected.  38 C.F.R. § 3.303(b).  
In this case, it has been shown that the Veteran's allergies 
are seasonal and appear to subside on the absence of the 
Veteran's allergens.  As the Veteran's allergies have been 
shown to be based on such outside factors as external 
allergens and the time of year, the Veteran's allergies are 
not found to be due to service.

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness. Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that a lay person, such as the Veteran, is not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the Veteran is 
capable of reporting symptoms such as a runny nose, but the 
Veteran is not competent (i.e., professionally qualified) to 
offer an opinion as to the cause of his allergies.  
Therefore, for this purpose, the Board finds the Veteran's 
assertions regarding his belief that his respiratory 
condition was a result of service to be of little probative 
value. See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

The evidence of record shows no medical opinion whatsoever 
which relates the Veteran's service to his allergies.  
Further, the Veteran's allergies are determined to be acute 
and therefore ineligible for service connection.  Thus, the 
Veteran's claim for service connection for allergies must be 
denied.  

B.  Asthma

The Veteran essentially contends that he should be service 
connected for asthma directly or, alternatively, that his 
asthma has been aggravated by his allergies.  

The Veteran's service medical records are silent as to 
treatment for or diagnosis of asthma.  The Veteran's post-
service treatment records from the outpatient clinic of the 
Greater Los Angeles VA medical center show that the Veteran 
was first diagnosed with asthma in May 2006 .  Treatment 
notes from Lincoln Medical dated in May 2007 and July 2007, 
note that the Veteran had a history and symptoms of chronic 
obstructive pulmonary disease and asthma.  It was noted in 
the Veteran's Lincoln Medical July 2007 treatment notes that 
the Veteran needed to use Albuterol on a daily basis.  

Briefly, as stated previously, to establish service 
connection, the evidence of record must show a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Service connection is also sometimes warranted when all of 
the evidence establishes that a disease was incurred during 
service.  38 C.F.R. § 3.102 (2009).  

In this case, however, the Board finds probative that there 
are no service treatment records whatsoever which state that 
the Veteran experienced symptoms consistent with asthma.  
Further, the Board finds probative the fact that the 
Veteran's first diagnosis of asthma was given in May 2006, 
twenty five years after the Veteran's service.  The passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  In this case, the 
Veteran's treatment records failed to show evidence of an in-
service incurrence or aggravation of asthma and no medical 
opinion has been rendered as to a relationship between the 
Veteran's service and his presently diagnosed asthma.  
Further, as the Veteran's first diagnosis was given in May 
2006, no continuity of symptoms has been shown.  

The Board notes the Veteran's contention that his asthma has 
been aggravated by or is secondary to his allergies.  
However, the Board notes that to find a disability service 
connected by way of being proximately due to or aggravated by 
another condition, the initial condition must itself be 
service connected.  It has been found that the Veteran is not 
entitled to service connection for his allergies, therefore 
the Veteran's asthma may not be service connected as 
secondary to allergies.

As the evidence of record has failed to show either an in-
service incurrence of asthma or a nexus linking the Veteran's 
asthma with his service and no other avenue of entitlement to 
service connection exists, the Veteran's claim for service 
connection for asthma must be denied.

C.  Hereditary Angioedema

The Veteran contends that his hereditary angioedema was 
incurred in or aggravated by service, or, in the alternative, 
that his hereditary angioedema has been aggravated by or are 
a result of his allergies.  

The Veteran's service treatment records are silent as to 
treatment for or diagnosis of hereditary angioedema.  Private 
treatment records from Bassett Healthcare dated January 2001 
note that the Veteran had a tooth pulled in November of  2000 
and that after this procedure, Veteran stated that he 
experienced facial swelling, mild dysphagia, and swelling of 
the tongue and left lower eyelid.  An assessment of 
angioedema of the face most likely related to Naprosyn was 
provided. 
An allergy outpatient consult from the West LA VAMC dated 
June 2006 noted that the Veteran had had facial swelling 
following the prescription of Bactrim and Vicodin.  It was 
noted that the Veteran reported that he had had facial 
swelling intermittently over his life with unknown triggers.  

Lincoln Medical treatment notes dated in May 2007 reported 
that the Veteran complained of swelling in his lips and in 
the right side of his face.  Treatment notes dated in June 
2007 noted that the Veteran reported a history of swelling up 
since 1982 and showed that he had an epipen for these 
purposes.  During his treatment, the Veteran stated that he 
went to the dentist and was given Lidocaine.  The Veteran 
stated that his lips started to swell so he injected himself 
with epinephrine and brought himself to the emergency room.  
An assessment of angioedema was provided and a history of 
allergy to Lidocaine was noted.  

As stated above, the evidence of record must show a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  As 
was the case for the Veteran's claim for service connection 
for asthma, the Board finds that the evidence of record has 
failed to show an in-service incurrence or aggravation of 
angioedema or a nexus linking the Veteran's angioedema to 
service.  The Veteran has stated that he experienced swelling 
since 1982, and, while the Veteran is competent to testify as 
to his symptomology, there is no additional evidence to show 
that the Veteran experienced swelling before November 2000.  
Further, the Veteran's testimony stating that his symptoms 
began in 1982 fails to show that his condition began in, was 
aggravated by or could be linked in any way to his service.  

Finally, the Board notes that the post-service medical 
evidence has tended to attribute the Veteran's angioedema not 
to his service, but instead to various allergies to 
medications such as Naprosyn and Lidocaine.  Thus, it appears 
that the Veteran's condition is acute, transitory and linked 
to an allergen, subsiding on the removal of the allergen, 
rendering the Veteran's condition ineligible for service 
connection.  38 C.F.R. §§ 3.303(b), 3.380.  The Board finds 
that the evidence has failed to show that the Veteran's 
present day angioedema was incurred in service and as no 
signs of angioedema were found until many years after 
service, the Board finds that this condition could not have 
been aggravated by service.  

As with the Veteran's claim for entitlement to service 
connection for asthma, the Board finds that the Veteran is 
not entitled to service connection for his hereditary 
angioedema by way of it being proximately due to the 
Veteran's allergies as his allergies have not been found to 
be related to service. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for allergies is denied.

Entitlement to service connection for asthma to include as 
secondary to allergies is denied.

Entitlement to service connection for hereditary angioedema 
to include as secondary to allergies is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


